Citation Nr: 1504465	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-02 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to August 1982.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued a 50 percent rating  for PTSD and denied entitlement to a TDIU.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  

The Board notes that, in August 2014, the Veteran submitted a Request for and Consent to Release of Information from Individual's Records (VA Form 3288) to the RO requesting a complete copy of his service treatment records.  While his attorney was provided with a full copy of his records in April 2013, it is unclear whether the Veteran's most recent request was fulfilled prior to the transfer of his case to the Board in October 2014.  Therefore, upon the case's return to the RO, the RO should take any appropriate action with respect to the Veteran's request.  Moreover, there is no prejudice to the Veteran in proceeding with a decision at this time as the instant claims pertain to the current severity of his PTSD and its impact on his employability, rather than events in service.

The Board observes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, anxiety, sleep impairment, panic attacks, impaired impulse control, and disturbances of motivation and mood, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the entire appeal period, the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2. For the entire appeal period, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent letters in March 2009 and June 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this case.  The letters provided information as to what evidence was required to substantiate his increased rating and TDIU claims, respectively, and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and 

pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As relevant to the claims decided herein, the record contains the Veteran's post-service reports of VA treatment, Social Security Administration (SSA) records, and VA examination reports.  Moreover, the Veteran's and his representative's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in October 2009, August 2010, and January 2014 that fully addressed the severity of his PTSD and its effect on his ability to obtain and/or maintain substantially gainful employment.  While the Veteran's representative in an October 2014 brief indicated that the most recent VA examination may not be adequate, she did not provide any specific details to why the examination was inadequate.  Despite such general assertion challenging the adequacy of the VA examinations, the Board finds that such VA examinations, to include the opinions offered therein, are adequate to decide the claims because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and complete mental status examinations.  Moreover, such reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent Janaury 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating and TDIU claims and no further examination is necessary.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

PTSD

The Veteran is seeking rating in excess of 50 percent for his service-connected PTSD.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

In a November 2008 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective June 10, 2008, the date of VA received the Veteran's claim for service connection.  The Veteran did not appeal this determination.  Subsequently, the Veteran filed a claim for TDIU on February 19, 2009.  As part and parcel of the claim for TDIU, the RO also reasonably construed an increased rating claim for PTSD and, thus, adjudicated both matters.  

In association with his current claim, the Veteran was afforded a VA fee-based examination in October 2009.  It was observed that the Veteran last worked in 2004 as an electrician.  He stopped working due to neck injury that occurred on the job.  He had not returned to work due to residual impairment due to this injury.  The Veteran received outpatient treatment at the VA, which he started in 2003.  He was currently taking medications for his PTSD, which were helpful but caused some daytime drowsiness.  He had been admitted to a psychiatric hospital three times, most recently in 2004.  The Veteran reported being somewhat worse mentally now than he was at this time last year.  He reported anxiety, tension, irritability, quick temper present most of the time, jumpiness, easily startled some of the time, hyper-alertness most of the time, occasional recurrent intrusive thoughts, occasional flashback, insomnia several nights a week, occasional bad dreams, depression and anhedonia much of the time.  He stated that he had occasional crying spells, occasional suicidal ideas, but none today or in the past two years.  He previously had more frequent suicidal ideas and on one occasion, a suicide attempt.  There was some impairment of memory and concentration.  His appetite was stable, but energy level was low.  His sociability was limited.  He had heightened anxiety and physiologic reactivity when he encountered reminders of traumatic event, which he avoided.  He denied panic attacks, although he felt uncomfortable in crowds.  He denied auditory of visual hallucinations.  He had no present thoughts of harming self or others.  

The Veteran had graduated high school and completed two years of college.  He had mainly worked as an electrician, including 13 years with the U.S. Postal Service.  He had a clean service record and got along adequately with his supervisors and co-workers.  He stopped working because of disability retirement due to a physical injury.  The Veteran attended church and had a fair relationship with family.  He got along well with other Veterans and staff.  He tended to "mind his own business."  The Veteran also handled his own activities of daily living.  

On examination, the Veteran was properly groomed.  His mood and affect were serious and dysphoric, but no laughing, weeping, agitation or psychomotor retardation.  There were no panic attacks or obsessive rituals.  He had fair spontaneity and eye contact.  Thought content was somewhat anxious and depressive, consistent with mood and circumstances.  There was no thought disorder.  The Veteran was well focused.  He answered questions promptly and appropriately.  He could not do serial seven subtractions, but could recall three of three objects.  The Veteran denied psychotic symptoms and thoughts of harming self or others.  He was oriented to time, place, person, and purpose.  Intelligence was within normal limits.  The examiner noted a suicidal attempt back in 2005.  However, discharge from hospital made no mention of PTSD.  The diagnoses were PTSD, depressive disorder, not otherwise specified, and alcohol abuse in complete sustained remission.  Current GAF score was 50 for serious mental symptoms and impairment.  The examiner determined that the Veteran was mentally capable of managing his own benefits, with some assistance from estranged wife.  He had no mental impairment with respect to activities of daily living.  The Veteran had serious mental symptoms and impairment including significantly reduced social functioning and estrangement from wife.  He was not working primarily due to physical impairment resulting from occupational neck injury, not mental impairment.  

The Veteran was afforded another VA fee-based examination in August 2010.  The Veteran's medical records were reviewed.  The examiner thoroughly summarized the pertinent records.  The Veteran reported a lot of anger and irritability for having to come to the VA as he had just been evaluated in the past year.  He reported that his symptoms had worsened.  He was more quick tempered, startled easily and was more hyper alert.  He had anger outbursts, recurrent recollections of the assault in service, trouble sleeping and distressing dreams.  He was paranoid and had flashbacks and nightmares of the assault.  He got depressed with crying spells.  There was a time that he had suicidal ideation with past attempt, but he was not a danger to himself right now.  He was not currently suicidal.  He also reported experiencing anxiety and sadness.  He stressed easily and was emotionally detached.  His symptoms were moderate to severe and occurred daily. 

It was observed that he was hospitalized in 2004 because he was suicidal.  He had last worked as an electrician in 2004.  He reported that his relationship with his supervisors and coworkers was not good because of his depression, anxiety, anger and irritability.  The Veteran was married, but currently separated.  He lived at a VA facility and his wife visited him almost every day.  He had major changes in social functioning in that he remained isolated and preferred to be along.  

On mental status examination, orientation was normal.  Appearance and hygiene were appropriate.  Mood and affect were abnormal in that the Veteran was anxious, depressed and angry.  These symptoms were part and parcel of the PTSD.  He was irritable, had impaired impulse control and outbursts of anger.  He was complaining about VA.  He calmed down after venting his feelings, but overall his mood was dysphoric and depressed.  Communications and speech were normal.  Panic attacks, delusions, hallucinations and ritualistic obsession were absent.  Thought processes were abnormal because he was still preoccupied with the soldier who assaulted him.  Judgment was intact, but abstract thinking was absent.  Memory was mildly to moderately abnormal, in that the Veteran had difficulty with the retention of highly learned material and remembering to complete tasks.  Suicidal and homicidal ideations were absent.  The diagnosis was PTSD with no other psychiatric diagnoses.  A GAF of 48 was given.  

The examiner stated that the Veteran met all the criteria for a diagnosis of PTSD.  The examiner found that the Veteran was mentally capable of managing his benefit payments.  He had occasional difficulty performing activities of daily living.  His psychiatric symptoms were mild to moderate.  He had difficulty establishing and maintaining work and social relationships with decrease in work efficiency, especially during periods of significant stress.  He had no difficulty understanding simply commands, but had some difficulty with complex (two to three steps) commands.  He was not a danger to himself of other people.  In a follow up statement, the examiner indicated that a separate diagnosis of depression was not warranted as his depression and anxiety were symptoms of PTSD.  The examiner also found that the Veteran did not warrant a diagnosis of alcohol abuse.  
  
Most recently, the Veteran was afforded a VA examination in January 2014.  The claims file and VA medical records were reviewed.  It was observed that the Veteran was married, but he had been separated for the past 10 years.  He had two children from this marriage and he was close to both children, who were in college.  His daughter lived with him when not in school.  The Veteran had lived in Detroit for the past three years, but did not know anybody.  He had lived in a homeless shelter for five years prior, but was asked to leave.  He came to Detroit because it was affordable and he could buy a home.  He used a computer and shopped online.  He also watched television and movies.  He also had a cat.  He looked forward to coming to VA and would also go to a casino because the security is good.  He reported that he attended technical school for three years but did not obtain a degree.  He worked at the post office as a custodian/electrician, but medically retired in 2005 due to neck injury.  He had not worked since that time, but had been receiving SSA disability benefits for cervical issues.  

It was observed that he had been hospitalized twice, last time in 2006 for suicidal ideation.  He was currently in PTSD groups as well as taking medications.  The examiner thoroughly outlined the Veteran's PTSD treatment at the VA.  

On mental status examination, the Veteran met the diagnostic criteria for PTSD, including directly experiencing traumatic events, recurrent distressing memories and dreams, avoidance of reminders, persistent negative emotional state, hypervigilance, feels of detachment, and sleep disturbance.  The symptoms had been ongoing for a more than a month and caused significant distress or impairment in social, occupational or other important areas of functioning.  The symptoms associated with PTSD were anxiety, suspiciousness and chronic sleep impairment.  

The Veteran was fully oriented with fair grooming and dress.  He was cooperative with no agitation or slowing observed.  Speech was unremarkable and affect was shallow.  His mood was depressed since he had to leave California.  He rated his mood as 10/10, with 10 the worst because of depression.  He was positive for crying, pacing and not being able to sleep.  He was worried about his mother as well as recent problems with house and car.  His thoughts were primarily logical, goal directed and focused on symptoms.  He slept well until medication change about a year ago.  Currently, he was up for days at a time and took small naps.  He also had nightmares.  He denied suicidal/homicidal ideation.  He reported hearing scary things and voices constantly.  The examiner observed depression symptoms with associated intermittent auditory hallucinations and unusual beliefs.  The Veteran was capable of managing his or her financial affairs.  

The examiner diagnosed PTSD and unspecified depressive disorder.  The examiner attributed the following symptoms to his PTSD: anxiety, occasional nightmares, distress with reminders of trauma, concern with security and avoidance.  With respect to his unspecified depressive disorder, the examiner attributed the following symptoms to this disability:  depressed mood due to adjustment to current stressors, including mother with dementia, lack of social support, chronic pain, intermittent psychotic symptoms including unusual belief and hallucinations, low energy, tearfulness and negative thinking.  The examiner observed that sleep disturbance, decreased interest, concentration difficulty and social distances may be due to either disorder.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner determined that both the Veteran's PTSD and unspecified depressive disorder contributed equal to the Veteran's occupational and social impairment.  

The examiner opined that the Veteran's PTSD was stable and possibly improved since last examination.  He had a separate diagnosis of unspecified depressive disorder, which was less likely than not due to PTSD, but may aggravate his PTSD.  The Veteran's PTSD did not interfere with his ability to engage in substantially gainful employment under conditions of minimal stress and supervision.  The examiner rationalized that the Veteran had history of stable employment until he was physically unable to work.  Moreover, when the Veteran remained drug and alcohol free, and maintained consistent medical compliance and mental health treatment, he functioned fairly well.  In the past year, he managed to move across the county and establish his own home.  His primary difficulty in employment situations would be in situations in which there were security concerns or requiring public interaction.  

The examiner further noted that the August 2010 VA examiner did not find a separate diagnosis of depression.  However, numerous other providers, the October 2009 VA examiner and the examiner's own examination found a separate diagnosis of depression.  The examiner observed several inaccuracies in the August 2010 report related to the Veteran's behavioral and substance use history that may have contributed to discrepancies.  

VA treatment records dated during the appeal period have also been reviewed and show diagnoses of depressive disorder, not otherwise specified versus psychotic disorder, not otherwise specified, PTSD versus organic mood disorder, psychosis, substance induced psychosis, and schizophrenia.  In summary, the records document the following symptoms: insomnia, nightmares, depressed and/or anxious mood, and some paranoia about being assaulted.  At times, audio hallucinations were reported.  However, for the most part, the Veteran denied any hallucinations.  While admitting to attempting suicide in the past and occasionally thinking of suicide, he primarily denied suicidal/homicidal ideations during the course of treatment.  He exhibited fairly good hygiene and was oriented to time, place and person.  No obsessional rituals or unusual thought content was noted.  Memory was intact with limited and/or fair insight and impulsive judgment.  GAF scores primarily ranged from 50 to 65, with most recent records showing a GAF of 65.  

Initially, the Board recognizes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As such, given that it appears that the Veteran's depression overlap his PTSD symptoms and would be difficult to distinguish between these symptoms, in light of Mittleider, the Board will consider all of the Veteran's psychiatric symptoms as related to his service-connected PTSD.  

After reviewing the totality of the evidence, the Board concludes that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent at any time during the course of the appeal.  In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is primarily characterized by the following signs or symptoms: sleep impairment, nightmares, paranoia, anxiety, impaired impulse control and depressed mood.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, disturbances of mood and motivation, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  

Further, the Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to a moderate degree.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The Board recognizes that the October 2009 VA examiner indicated that the Veteran had serious mental symptoms.  Nevertheless, the symptoms described at the examination and the level of occupational and social impairment reported still do not more nearly approximate the criteria for a 70 percent rating.  In this regard, the examiner primarily reported that the Veteran was not working due to physical injury and gave no indication of occupational impairment due to his PTSD.  Moreover, it was noted that he got along adequately with supervisors and coworkers.  Further, he was able to perform his activities of daily living.  

Importantly, the August 2010 VA examiner described the Veteran's symptoms as mild to moderate and clearly determined that the Veteran exhibited occupational and social impairment with decrease in work efficiency, which are actually the overall criteria for a lesser 30 percent rating.  Moreover, the most recent VA examiner found that the Veteran had social and occupational impairment due to mild or transient symptoms, which decrease work efficiency and ability only during periods of significant stress, which are the overall criteria for a 10 percent rating.   See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, supra.  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency these symptoms among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 50 percent criteria contemplate some form of mood impairment.  

Although the Veteran reported suicidal ideation in the past, including attempts, the VA examinations and VA treatment records during the applicable appeal period primarily show that the Veteran denied suicidal ideation.  The Board observes that, in an October 2014 brief, the Veteran's representative asserted that the Veteran has suffered from suicidal ideation.  However, to support this contention, the representative primarily relied on past treatment records dated prior to the current appeal period as opposed to the clinical records and VA examinations that reflect the Veteran's current disability picture during the applicable period.  In sum, any past suicidal attempts or ideation is not reflective of the Veteran's current overall disability picture during the appeal period as documented in his clinical records and at the VA examinations.  The Board further notes that the evidence shows, primarily more recently, to include at the January 2014 VA examination, that the Veteran has associated intermittent auditory hallucinations and unusual beliefs.  However, such were not noted to be persistent and, in fact, the Veteran had previously denied hallucinations at his earlier VA examinations.  Moreover, as previously discussed, despite the presence of such hallucinations and beliefs, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, rather than deficiencies in most areas.

Furthermore, at no point during the course of the appeal has the Veteran exhibited symptoms such as near continuous panic, obsessional rituals or neglect of personal hygiene.  Also, his anxiety or depression did not affect his ability to function independently, and the Veteran's speech was never illogical, obscure or irrelevant.  Rather, his speech was normal rate, rhythm and amount.  He was consistently alert and oriented to place and person.  There was no impairment of thought processes or communication.  While there has been some impairment of memory, such has been described as mildly to moderately abnormal and does not result in significant impairment.  Importantly, as noted above, he has been able to perform his activities of daily living.  Again, none of the VA examiners found that the Veteran's PTSD precluded him from employment.  

The Board recognizes that, although the Veteran has been assigned GAF scores ranging between 51 and 60, which is indicative of moderate symptoms as reflected in the current 50 percent rating, the Veteran's GAF score on other occasions has ranged between 41 and 50, which is indicative of more serious symptoms.  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Nevertheless, despite these GAF scores, in the Board's view, as discussed above, the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 70 percent rating have been met given the Veteran's actual symptomatology.  In sum, because the lower GAF scores are not consistent with the objective findings, the scores are not probative as to the Veteran's actual disability picture.    

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 or 100 percent disability rating.  The criteria for a 50 percent rating appear to more accurately describe the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his PTSD impairment is adequately contemplated by the 50 percent rating.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has carefully reviewed and considered the Veteran's statements, as well as the assertions put forth by his representative, regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent for his PTSD for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R.

TDIU

The Veteran is also seeking entitlement to a TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities are PTSD, evaluated as 50 percent disabling, and scar, left forehead and face and left ear, evaluated as 10 percent disabling.  His combined rating is therefore 60 percent.  See 38 C.F.R. § 4.25.  As these disabilities result from a common etiology or incident, i.e. being attacked by another person with a razor, they may be considered one disability under 38 C.F.R. § 4.16(a).  In turn, the Veteran is found to have one disability rated at 60 percent.  In sum, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Additionally, the record reflects that he has a high school education and was previously employed as electrician for the U.S. Postal Service.  He last worked in 2004, after 21 years of service, and, as reported previously, left his employment as a result of a nonservice-connected neck injury.

The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board observes here that there is no evidence showing that the Veteran's service-connected scar results in significant impairment, and the record does not show that the Veteran was unable to obtain and retain substantially gainful employment due to the combination of this disability and his service-connected PTSD.  Rather, the Veteran has primarily claimed that he is unable to work due to his PTSD.  

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the Board accords great probative weight to the aforementioned January 2014 VA examiner's opinion.  Specifically, the VA examiner considered the full record, to include the Veteran's work history as an electrician with the U.S. Postal service and his complaints regarding the impact his PTSD has on his ability to perform his employment duties, in offering a thorough opinion regarding the Veteran's functional impairment due to his service-connected PTSD.  In this regard, the examiner determined that the Veteran's PTSD did not interfere with his ability to engage in substantially gainful employment under conditions of minimal stress and supervision.  The examiner rationalized that the Veteran had history of stable employment until he was physically unable to work.  Moreover, when the Veteran remained drug and alcohol free, and maintained consistent medical compliance and mental health treatment, he functioned fairly well.  In the past year, he managed to move across the county and establish his own home.  His primary difficulty in employment situations would be in situations in which there were security concerns or requiring public interaction.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiner's opinion.
  
Thus, based on the highly probative January 2014 VA examination with opinion, the Board finds that the Veteran is not unemployable due to his service-connected PTSD.  While the examiner observed some limitations that impacted the Veteran's ability to work, which are contemplated in his currently assigned 50 percent rating for PTSD, there is simply no probative evidence to support the finding that the Veteran's disabilities preclude his ability to work in an occupation that is consistent with his education and experience.  Importantly, the only medical opinion addressing this matter weighs against the claim.  In this regard, the examiner indicated that the Veteran could still work under conditions of minimal stress and supervision and provided a rationale for this finding.  Importantly, as noted at the October 2009 VA examination, the Veteran had stopped working due to neck injury and had not returned to work due to residual impairment caused by this injury.   

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's psychiatric symptoms, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment in a variety of fields.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinion.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

A rating in excess of 50 percent for PTSD is denied.

A TDIU is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


